           Case 3:19-cv-03935-SK Document 40-1 Filed 04/02/21 Page 1 of 2




 1 ERNEST GALVAN – 196065
   MICHAEL S. NUNEZ – 280535
 2 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 3 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 4 Facsimile: (415) 433-7104
   Email:       egalvan@rbgg.com
 5              mnunez@rbgg.com
 6 REBECCA WILLIFORD – 269977
   MICHELLE IORIO – 298252
 7 DISABILITY RIGHTS ADVOCATES
   2001 Center Street, Fourth Floor
 8 Berkeley, California 94704-1204
   Telephone: (510) 665-8644
 9 Facsimile: (510) 665-8511
   Email:       rwilliford@dralegal.org
10              miorio@dralegal.org
11 Attorneys for Plaintiffs
12
13                                UNITED STATES DISTRICT COURT
14                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16 CALIFORNIA COUNCIL OF THE                          Case No. 3:19-cv-03935-SK
   BLIND; ALICE “MARGIE” DONOVAN;
17 ROGER OBERHOLZER; and SHANNON                      DECLARATION OF MICHAEL S.
   DILLON,                                            NUNEZ IN SUPPORT PLAINTIFFS’
18                                                    REQUEST FOR THE COURT TO
             Plaintiffs,                              FASHION AN ALTERNATIVE
19                                                    PROCEDURE REGARDING
        v.                                            DISCOVERY DISPUTE
20
   CINEMA WEST, LLC; and PALLADIO                     Judge: Sallie Kim
21 CINEMAS, LLC,
                                                      Action Filed:     July 9, 2019
22                      Defendants.                   Trial Date:       December 14, 2021
23
24
25
26
27
28
     [3715213.1]                                                             Case No. 3:19-cv-03935-SK
                                      DECLARATION OF MICHAEL S. NUNEZ
           Case 3:19-cv-03935-SK Document 40-1 Filed 04/02/21 Page 2 of 2




 1                                 DECLARATION OF MICHAEL S. NUNEZ
 2                 I, Michael S. Nunez, declare:
 3                 1.    I am an attorney duly admitted to practice before this Court. I am an
 4 associate in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for
 5 Plaintiffs. .
 6                 2.    On Friday March 26, 2021, the parties met and conferred by phone regarding
 7 an in-person site inspection and to extend the litigation deadlines. The parties did not
 8 reach an agreement, and agreed to prepare a joint letter for filing on April 5, 2021 or
 9 shortly thereafter.
10                 3.    On Monday March 29, 2021, we sent our part of the joint letter to
11 Defendant’s counsel, a true and correct copy of which is attached as Exhibit A.
12                 4.    On Thursday April 1, 2021, I observed that under the Standing Order, the
13 joint letter would be due on April 2. I emailed Defendants’ counsel to ask for their section
14 by April 2. Defendants’ counsel replied today that it would not be possible for
15 Defendants’ to provide their section today. I replied by email suggesting that we file on
16 April 5 to allow it to be joint. Defendants’ counsel replied that they intended to file a
17 separate statement.
18                 5.    I have not attached the emails to this declaration because of the Standing
19 Order’s seven-page limit for the declaration and exhibits.
20                 I declare under penalty of perjury under the laws of the United States of America
21 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
22 California this 2nd day of April, 2021.
23
24                                                       /s/ Michael Nunez
                                                         Michael S. Nunez
25
26
27
28
     [3715213.1]
                                                         1                       Case No. 3:19-cv-03935-SK
                                        DECLARATION OF MICHAEL S. NUNEZ
